Citation Nr: 1717560	
Decision Date: 05/22/17    Archive Date: 06/05/17

DOCKET NO.  09-09 771	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus. 

3.  Entitlement to service connection for squamous cell lung cancer (lung cancer).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P.S. McLeod, Associate Counsel



INTRODUCTION

The Veteran had active duty service from July 1972 to May 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from January 2008 and September 2010 rating decisions by the Huntington, West Virginia and Jackson, Mississippi Department of Veterans Affairs (VA), Regional Offices (ROs). 

A videoconference hearing before a Veterans Law Judge was scheduled for October 2016 at the Veteran's request.  The Veteran was notified of the scheduled hearing in September 2016, however, the notification was returned as undeliverable.  Information on the returned envelope included a new address, which the Board used when sending correspondence in October 2016.  That correspondence has not been returned. The record shows the Veteran failed to report for the hearing, but he clearly did not receive notice.  Since the Board is remanding two of the claims for further development, he should be offered the opportunity to appear at a hearing. 

The Veteran's representative presented argument on the issue of entitlement to service connection for chronic obstructive pulmonary disease, status post lobectomy with history of lung cancer on the appellate brief.  However, the Veteran specifically indicated that he did not wish to appeal the issue in a VA Form 9 in January 2009.  An April 2011 supplemental statement of the case did not include the issue.  Therefore, the issue was never perfected on appeal.  Additionally there is no motion to reopen the claim base on new and material evidence.  Therefore, it is clear that the Veteran only intended to appeal the denial of service connection for tinnitus, bilateral hearing loss, and lung cancer and does not believe that his appeal includes the issue of entitlement to service connection for chronic obstructive pulmonary disease, status post lobectomy with history of lung cancer.  Thus, further clarification is not necessary.  See Percy v. Shinseki, 23 Vet. App. 37 (2009); Evans v. Shinseki, 25 Vet. App. 7 (2011).

The issues of entitlement to service connection for bilateral hearing loss and for lung cancer are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

Affording the Veteran the benefit of the doubt, tinnitus was incurred in service. 


CONCLUSION OF LAW

Tinnitus was incurred in active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. § 3.102, 3.303 (2016). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Service Connection

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).

The Veteran seeks entitlement to service connection for tinnitus.  The Veteran's service treatment records (STRs) are silent for any complaints or treatment for tinnitus, ringing, or buzzing of the ears in service.

However, he Veteran's military occupational specialty (MOS) and duty station indicate that he was primarily tasked with transport utilizing small PT boats with two 500 horsepower engines.  The Veteran also spent 19 months on the flight line. 

In the Veteran's June 2007 application for compensation he stated that while in the Navy he was exposed to the noise of 500 horsepower engines and other loud noise.  September 2007 VA medical records indicate that the Veteran presented with complaints of having tinnitus.  In the Veteran's February 2008 notice of disagreement he again asserted his exposure to noise while in the military, specifically identifying his time stationed in the Bahamas doing transportation on the PT boats.

In a March 2010 hearing before a Decision Review Officer the Veteran stated that ringing in his ears was first noticed while he was in-service and then began about a year after separation from service.  The Veteran described his in-service noise exposure on the PT boats in the Bahamas as almost "impossible to describe" in terms of how loud it was.  The Veteran also described his time on the flight line in Virginia Beach, stating that he was within 20 feet of the jets as they took off.  The Veteran's spouse also submitted a statement in March 2010 stating that she had been on the boat the Veteran was assigned to on several occasions and that the noise level was so loud that the only way to communicate was to scream.

In a VA examination in April 2010 the Veteran was diagnosed with tinnitus and the VA examiner conceded in-service noise exposure with no hearing protection.  The examiner characterized tinnitus as manifesting around 2007 and present 90 percent of the time.  However, the examiner opined that the Veteran's military noise exposure did not contribute to the Veteran's current tinnitus because the tinnitus did not manifest until after service and the Veteran had post-military occupational noise exposure with no hearing protection. 

The Veteran has consistently reported that his tinnitus had its onset during service in the Navy and that it was the result of the noise exposure from the engines on the boat he worked on in the Bahamas and jet noise from the flight line in Virginia Beach.  Additionally, the April 2010 VA examiner conceded the in-service noise exposure and the current diagnosis of tinnitus, but attributed the Veteran's tinnitus to his post-military occupational noise.  However, there is no indication that the Veteran's post-occupational noise exposure, through his work as a tractor trailer driver from 1987 to 1992 and heavy equipment operator for four years supersedes the exposure to military watercraft and jet engine noise.

The Veteran is competent to state that he experiences tinnitus, and to describe how long he has experienced tinnitus.  Charles v. Principi, 16 Vet. App. 370 (2002).  The Board finds that the negative opinion offered after the July 2011 VA examination does not outweigh the credible testimony by the Veteran as to the etiology of his tinnitus.  The Board concludes that the evidence is at least in equipoise.  Therefore, service connection for tinnitus is warranted.


ORDER

Entitlement to service connection for tinnitus is granted.


REMAND

As detailed in the Introduction, the Veteran failed to report to an October 2016 videoconference hearing, but notice of the hearing was returned as undeliverable.  The returned mail included a different address for the Veteran, which the Board subsequently used to notify him his appeal was at the Board.  He should be offered the opportunity to appear at a hearing.  

With regard to the hearing loss claim, the Veteran was provided a VA audio examination in April 2010 which confirmed a diagnosis of normal to moderately severe bilateral sensorineural hearing loss.  The examiner offered a negative nexus opinion based on the normal bilateral results of the audiogram included as part of the Veteran's separation examination.  The examiner concluded that the Veteran's hearing loss began after military service.

The Board finds that the examiner's opinion and rationale in the April 2010 examination was inadequate for VA purposes.  The examiner's rationale for why the Veteran's bilateral hearing loss was not connected to service was based entirely on the facts that his hearing was essentially within normal limits on his discharge examination and hearing loss did not manifest until after service.  The examiner did not opine on the Veteran's reports of in-service acoustic trauma or reference why the conceded noise exposure was not a source of the current hearing loss.  Hensley v. Brown, 5 Vet. App. 155 (1993).  Thus, another opinion is required.

The Veteran claims his lung cancer is either the result of exposure to radiation in service or related to exposure to diesel fuel exhaust fumes and various aviation fuel.

Extensive development has been undertaken to determine whether the Veteran was exposed to radiation during service (it has been determined that he was not exposed to more than "natural background radiation"), but the claim has not been addressed on a direct basis.  

Given the Veteran's consistent assertions of exposure to both diesel and jet fuel fumes and exhaust as part of his MOS, a medical opinion should be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and his representative and determine whether he still wants a videoconference hearing.  If so, take all appropriate action to schedule.  

2.  Schedule the Veteran for an appropriate VA examination to determine the current nature and likely etiology of the Veteran's bilateral hearing loss.  The claims file and copies of any additional pertinent records should be made available to the examiner for review. 

Based on the examination and review of the record, the examiner should answer the following:

Is it at least as likely as not (i.e., probability of approximately 50 percent), that any bilateral hearing loss was incurred in or is otherwise related to service, to include his conceded noise exposure? 

If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

3.  Schedule the Veteran for an appropriate VA examination to determine the current nature and likely etiology of the Veteran's lung cancer.  The claims file and copies of any additional pertinent records should be made available to the examiner for review. 

Based on the examination and review of the record, the examiner should answer the following question:

Is it at least as likely as not (i.e., probability of approximately 50 percent), that any lung cancer was incurred in or is otherwise related to the Veteran's active service, to include exposure to diesel fuel exhaust fumes or aviation fuel?

If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

4.  Thereafter, readjudicate the claims on appeal in light of all the evidence of record.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided a SSOC, and given an opportunity to respond, before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M.E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


